                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

DARNELL WESLY MOON,

      Plaintiff,                       Case No. 3:15-cv-274

vs.

SHERIFF GENE FISCHER, et al.,          Magistrate Judge Michael J. Newman
                                       (Consent Case)
     Defendants.
______________________________________________________________________

              ORDER AND ENTRY DISMISSING THIS CASE WITH
                  PREJUDICE FOR FAILURE TO PROSECUTE
______________________________________________________________________

      This civil case is before the Court on the Court’s Order to Show

Cause docketed by the undersigned on December 18, 2018.       Doc. 101.   In

that Order, the undersigned directed pro se Plaintiff to show cause as

to why this case should not be dismissed as a result of his failure to

comply with Orders of the Court -- namely, to advise the Court of the

conclusion of his criminal case in Missouri and to advise the Court of

his change of address.    Id.   Prior to issuance of the Show Cause Order,

pro se Plaintiff had been notified that any failure to comply with such

Orders may result in the dismissal of this case for failure to prosecute.

See e.g. docs. 82, 90.

      Despite having also been advised that his failure to respond to

the Show Cause Order could result in the dismissal of this case for

failure to prosecute, Plaintiff has failed to respond, and the time for

doing so expired on January 7, 2018 -- over a week ago.        Accordingly,

this case is DISMISSED WITH PREJUDICE for failure to prosecute.

      IT IS SO ORDERED.

Date: January 16, 2019                   s/ Michael J. Newman
                                         Michael J. Newman
                                         United States Magistrate Judge
